353 S.W.3d 475 (2011)
Mary ASHING, Appellant,
v.
STATE of Missouri, Respondent.
Nos. WD 73094, WD 73095.
Missouri Court of Appeals, Western District.
December 6, 2011.
*476 Matthew Ward, Assistant State Public Defender, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Timothy A. Blackwell, Assistant Attorney General, Jefferson City, MO, for Respondent.

ORDER
PER CURIAM:
Mary Ashing appeals the judgment of the motion court denying her Rule 24.035 motions for postconviction relief following an evidentiary hearing. She sought to vacate her concurrent sentences of six and five years imprisonment for two first-degree statutory rape convictions. Ashing contends that counsel was ineffective during sentencing when she failed to inform the court that she was ineligible for placement in the section 559.115 shock incarceration program and to offer alternatives to that program. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).